Case 1:19-cr-00140-RBJ Document 55 Filed 12/11/19 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00140-RBJ

UNITED STATES OF AMERICA,

               Plaintiff,

v.

MATTHEW MARRE,

            Defendant.
______________________________________________________________________________

                           NOTICE TO THE COURT
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the Defendant, Matthew Marre, through his attorney of record, Assistant

Federal Public Defender Matthew K. Belcher, and submits the following Notice to the Court:

       1.      On December 11, 2019, probation filed with this Court the Final Presentence

Report and Addendum. In the Addendum, probation indicates that, if the Court were to sustain

Mr. Marre’s pending objection to the PSR, the advisory guidelines would recommend a sentence

of 8 to 14 months (10/II). This is contrary to the 6 to 12 months referenced in Mr. Marre’s

Sentencing Statement.

       2.      Undersigned counsel agrees with probation’s calculation of 8 to 14 months

(10/II). Undersigned counsel erroneously awarded Mr. Marre the full three-levels for acceptance

of responsibility. However, if the counts all group together, Mr. Marre’s adjusted offense level

would not equal 16 or greater, thus disqualifying him for the third acceptance point. (§ 3E1.1(b)).
Case 1:19-cr-00140-RBJ Document 55 Filed 12/11/19 USDC Colorado Page 2 of 3




       3.      With that correction, Mr. Marre’s request for a sentence of time-served (8 months

and 15 days) would represent a sentence at the low-end of the correctly calculated guidelines.

       4.      Undersigned counsel apologizes to the Court, the government, and probation for

this inadvertent miscalculation of the advisory guidelines.

                                             Respectfully submitted,

                                             VIRGINIA L. GRADY
                                             Federal Public Defender



                                             /s/ Matthew K. Belcher
                                             MATTHEW K. BELCHER
                                             Assistant Federal Public Defender
                                             633 17th Street, Suite 1000
                                             Denver, Colorado 80202
                                             Telephone: (303) 294-7002
                                             FAX: (303) 294-1192
                                             Email: Matthew_Belcher@fd.org
                                             Attorney for Defendant




                                                 2
Case 1:19-cr-00140-RBJ Document 55 Filed 12/11/19 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2019, I electronically filed the foregoing Notice to
the Court with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to the following email address:

       Gregory Holloway, Assistant U.S. Attorney
       Email: gregory.holloway@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Matthew Marre
       via mail


                                             /s/ Cecilia Hernandez
                                             Cecilia Hernandez, Legal Assistant
                                             Office of the Federal Public Defender




                                                 3
